COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 In Re: Union Pacific Railroad Company                         No. 08-14-00141-CV
 and Wanda Heckel,                              '
                                                         AN ORIGINAL PROCEEDING
                              Relator.          '
                                                                 IN MANDAMUS
                                                '

                                                '

                                                '

                                           ORDER

         Pending before the Court is Relators’ motion to forward the sealed documents which were

submitted to the trial court for in camera review in cause number 2011-1952, styled Blanca Estella

Alcantar, Individually and on Behalf of the Estate of Justin Alcantar, Deceased v. Union Pacific

Railroad Company, Harvey B. Comer, Wanda Heckel, and Michael Shindo. The motion is

GRANTED. The 120th District is hereby ordered to immediately forward to the Clerk of the

Eighth Court of Appeals all medical records of Wanda Heckel currently held in camera by the trial

court.

         IT IS SO ORDERED this 28th day of April, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.